Title: Enclosure: Papers on Spain Received from Edmond Charles Genet, III, 30 September 1787
From: Unknown
To: Moustier, Elénore François Elie, Comte de


III
Extract from the Instructions given to the Ct. de Moustier Sep. 30. 1787.
‘The Ct. de Moustier will have seen in the correspondence of the Sr. Otto that the Americans are occupied with a new constitution. This object interests but weakly the politicks of the king. His Majesty thinks, on the one hand, that these deliberations will not succeed, on account of the diversity of affections, of principles, and of interests of the different provinces, on the other hand, that it suits France that the US. should remain in their present state, because if they should acquire the consistence of which they are susceptible, they would soon acquire a force or a power which they would be very ready to abuse. Notwithstanding this last reflexion, the Minister of the king will take care to observe a conduct the most passive, neither to shew himself for, nor against, the new arrangements on which they are occupied, and when he shall be forced to speak, he will only express the wishes of the king, and his own personal wishes, for the prosperity of the US.’
